Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/6/2021.
Drawings
The drawings filed 8/19/2021 are accepted.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, line 3 recites “the portion of the first airflow” and should recite “the at least a portion of the airflow”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zelesky et al. (US patent 9,856,793).
Regarding claim 1, Zelesky discloses a method of operating a gas turbine engine (GTE) (Figure 3) of an aircraft (col. 4, l. 34), the method comprising: 
receiving a first air flow of ambient air (C, shown in figure 1) into the GTE; 
compressing at least a portion of the first air flow to generate compressed air (compressors 106 and 108 compress air C); 
receiving a second air flow of ambient air (B) into the GTE, the second air flow being received separately from the first air flow (Figure 3 shows B is received through the bypass duct and figure 1 shows C is received through the core of the engine); 
transferring heat between the compressed air and the second air flow (this occurs in heat exchanger 112); 
mixing the compressed air with fuel and igniting the mixed compressed air and fuel to generate a stream of combustion gas (Figure 1 shows the compressed air is combusted with fuel in combustor 56 which creates the combustion gas that drives the turbines 54 and 56); and 
extracting energy from the combustion gas (energy is extracted through the turbines by rotating the shaft).  
Regarding claim 2, Zelesky discloses comprising compressing the second air flow before transferring heat between the compressed air and the second air flow (Fan 116 compresses second air flow B before the heat exchanger 112).  
Regarding claim 7, Zelesky discloses comprising directing at least some of the second air flow and at least some of the compressed air into a heat exchanger (112).  
Regarding claim 8, Zelesky discloses wherein the heat exchanger is disposed inside a plenum (105) radially outwardly of a spool of the GTE (spool is not labeled in figure 3, 50 in figure 1).  
Regarding claim 9, Zelesky discloses comprising further compressing the compressed air after transferring heat between the compressed air and the second air flow (compressor 114 compresses the first airflow after it has gone through the heat exchanger 112).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeFrancesco et al. (US 2020/0217326).
Regarding claim 1, DeFrancesco discloses a method of operating a gas turbine engine (GTE) (paragraph 32) of an aircraft (paragraph 2), the method comprising: 
receiving a first air flow of ambient air (paragraph 32 describes 19 as compressed ambient supply air, so it was ambient air before it entered the engine and was compressed) into the GTE; 
compressing at least a portion of the first air flow to generate compressed air (19); 
receiving a second air flow of ambient air (17) into the GTE, the second air flow being received separately from the first air flow (Figure 1 shows 17 as ram air); 
transferring heat between the compressed air and the second air flow (this occurs in heat exchanger 16); 
mixing the compressed air with fuel and igniting the mixed compressed air and fuel to generate a stream of combustion gas (the gas turbine itself is not shown, but combustion is a necessary feature of a gas turbine engine in order to produce the working fluid, combustion gas, to rotate the turbine); and 

Regarding claim 4, DeFrancesco discloses wherein the second air flow is received into the GTE as ram air during flight of the aircraft (Figure 1 shows 17 is ram air).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zelesky in view of Mizukami et al. (US 2011/0138818).
Regarding claim 6, Zelesky discloses all the essential features of the claimed invention except directing at least some of the second air flow into a stator vane of the GTE.  
Mizukami teaches directing at least some of the second air flow into a stator vane of the GTE (Figure 3, stator vane 21).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zelesky to include directing at least some of the second air flow into a stator vane of the GTE in order to cool components with minimum additional equipment as suggested and taught by Mizukami in paragraph 65.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The art of record fails to anticipate and/or render obvious, either alone or in combination, a gas turbine engine with a first portion of first air flowing into a core gas path, a second portion of first air flowing into a bypass duct and a second flow of air received separately from a first flow of air and using the second flow of air to cool the first flow of air as described by claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741